Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-20-00013-CV

                                    James T. MAXWELL,
                                          Appellant

                                              v.

                                       FROST BANK,
                                         Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI04798
                      Honorable Cathleen M. Stryker, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the appellant.

       SIGNED March 4, 2020.


                                               _________________________________
                                               Liza A. Rodriguez, Justice